AO 441 Summons in a Civil Action

   

 

 

 

United States District Cour

SOUTHERN DISTRICT OF CALIFORNIA

MAY 06 2019

 

DISTRICT COURT

Tbrahim Nasser , collectively and professionally known SOUTHEEN OST RICT OF CALIFORNIA
as "Little Grenade" doing business as Serious Scents BY fy

 
 

 

 

 

Civil Action No. 17-cv-863-BTM-MDD
Plaintiff

See Attachment

 

Defendant

 

SUMMONS IN A CIVIL ACTION
To; (Defendant's name and address) Cc A ( \ fo Osn i oN S Cems CA

SAd Mary ville ual uesiiy Sy,
sf. Lovis, Mo 6314|

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) - or 60 days
if you are the United States or a United States agency, or an office or employee of the United States described
in Fed. R. Civ. P. 12(a)(2) or (3) - You must serve on the plaintiff an answer to the attached complaint or a
motion under Rule 12 of the Federal Rules of Civil Procedure. The answer or motion must be served on the
plaintiff or plaintiff's attorney, whose name and address are:

Ibrahim Nasser

P.O. Box 5626

Chula Vista, CA 91912
619-253-9624.

If you fail to respond, judgment by default will be entered against you for the relief demanded in the
complaint. You also must file your answer or motion with the court.

   
 
 

 

Date: 4169 John Morrill
CLERK OF COURT
S/ A, Smith

 

ericor Diep uty Clerk

 

 

 
AQ 441 Summons ina Civil Action {Page 2)

 

 

Civil Action No. 17-cv-863-BTM-MDD Date Issued: 4/16/19

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Ciy. P. 4(1))

This summons for (name of individual and title, if any)

 

was received by me on (date)

 

I personaily served the summons on the individual at (place)

 

 

on (date) ; or

! left the summons at the individual's residence or place of abode with (name)

 

, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual's last known address; or
I served the summons on (name of the individual) <\ Sor Palo’ yor Su Stew. _, whois

| designated by law to accept service of process on behalf of (name of organization)

 

 

 

CAL Co PAA Seents LAL c. on (date) > or
I returned the summons unexecuted because > or
Other (specify):
Ln a)
My fees are$__ LoQ for travel and$ AS 8° for services, for atotal of $ 6% “® .

I declare under penalty of perjury that this information is true.

(2 ody Lista

Server's Signature

 

Date: Qr— L{ ~ |

 

Resto, Lis tee
Printed name and title

 

“S&%, Rorseye fh Chalsy vist, GW Q ale
Server’: 's address
NOTICE OF RIGHT TO CONSENT TO TRIAL BY A UNITED STATES MAGISTRATE JUDGE

IN ACCORDANCE WITH THE PROVISION OF 28 USC 636(C) YOU ARE HEREBY NOTIFIED THAT A U.S.

MAGISTRATE JUDGE OF THIS DISTRICT MAY, UPON CONSENT OF ALL PARTIES, CONDUCT ANY OR
ALL PROCEDDINGS, INCLUDING A JURY OR NON-JURY TRIAL, AND ORDER THE ENTRY OF A FINAL
JUDGMENT.

 

YOU SHOULD BE AWARE THAT YOUR DECISION TO CONSENT OR NOT CONSENT IS ENTIRELY
VOLUNTARY AND SHOUL BE COMMUNICATED SOLELY TO THE CLERK OF COURT. ONLY IF ALL

 

BE INFORMED OF YOUR DECISION,

JUDGMENTS OF THE U.S. MAGISTRATE JUDGES ARE APPEALABLE TO THE U.S. COURT OF APPEALS IN
ACCORDANCE WITH THIS STATUTE AND THE FEDERAL RULES OF APPELLATE PROCEDURE.
| AO 441° Summons ina Civil Action , (Page 3)
United States District Court

SOUTHERN DISTRICT OF CALIFORNIA

(ATTACHMENT)

Civil Action No. 17-cv-00863-BTM-MBy

Julius Samann LTD ; Energizer Brands IT LLC , doing business as American Covers Inc., doing business as

Driven by Refresh Your Car doing business as Handstands; Car Freshner Co. : American Covers Inc. ; CAR-
FRESHNER CORPORATION ; Does 1-100

 

 
Case 3:17-cv-00863-BTM-MDD Document 121 Filed 05/07/19 PagelD.1845 Page 4of5

“

Case No.: 3-17-CV-0863 BTM (MDD)

 

CHULA VISTA
750 SRD AVE
CHULA VISTA

91910-9998
0515540910
* 05/04/2019 (800)275-8777 1:32 PM

 

Product Sale Final
Description Qty Price
First-Class ©» 1 $2.80
Mall. oO
Large Envelape

{Dottest tc)

{SAINT LOUTS, MO 63141) |
(Weight:0°Lb.12.50 oz)
(Estimated felivery Date)
(Tuasday 05/07/2019)
First-Class = 1 $2.80
Mail °
Large Envelape |
{Domestic
(MIDVALE, UT 84047)
(Wefght:0 Lb -12.40 Oz)
{Estittated’ Delivery Date)
(Tuesday: 05/07/2019)

 

 

 
 
    
  

Total ee , $5.60
Cash $20.00
Change ($14.40)

Selifsservice kiosks offer
quick and easy: chéck-out. Any Reta |}
Associate can. show you how.

jlir Packages
‘for FREE @
dtldel i very..com

 

 
Case 3:17-cv-00863-BTM-MDD Document 121 Filed 05/07/19 PagelD.1846 Page 5of5

PROOF OF SERVICE BY MAIL

Case No.: 3-17-CV-0863 BTM (MDD)

| ROBY LISTER Did Personally Serve the Following Amended Complaint Damages and
Declaratory and Injunctive Relief

Dated May 04, 2019 on the below name defendant’s attorney of record via US MAIL. | am not a party
to this cause of action. | am over the age of 18 years and reside in Chula Vista CA.

Served Via US Mail The Following:

California Scents CO.

CT Corporation System
533 Maryville University Dr
ST. Louis, Mo 63141

American Covers, iNc,
C T Corporation System
1108 E South Union Ave.
Midvale, UT 84047

| Roby Lister personally placed such envelope(s) with postage by Us Mail first class mailed to the
above attorney's offices and | did cause all other defendants to be served via US. Mail with the
response of the Plaintiff as defined herein. | swear and affirm that the foregoing is true and correct
under the laws of the United States of America.

On May 04, 2019

Rede lithy —
ROBY LISTER
356 Roosevelt St.

Chula Vista, CA 91910
619-253-9624

 

 

 

 
